ON APPEAL TO DISMISS.
The offense is manufacturing intoxicating liquor; the punishment, confinement in the penitentiary for two years.
The recognizance for the appeal is fatally defective. It is in the form of an ordinary appearance bond. It fails to state that appellant was convicted of a felony; and nowhere therein is appellant bound to abide the "judgment of the Court of Criminal Appeals of the State of Texas." Article 817, C. C. P.; Smart v. State, 116 Tex.Crim. Rep., 32 S.W.2d 197; Lynch v. State, 102 Tex.Crim. Rep., 279 S.W. 271. Appellant being enlarged on a fatally defective recognizance, this court is without jurisdiction. Smart v. State, supra; Read v. State, 109 Tex.Crim. Rep., 4 S.W.2d 547.
Appellant is granted fifteen days from this date in which to perfect his appeal.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
Morrow, P. J., absent. *Page 201 
                         ON THE MERITS.